Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Groups II and A in the reply filed on 08/10/2021 is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Masutani et al. (US 2017/0260998), referred to hereafter as Masutani.
With regard to claim 1, Masutani discloses an impeller for a centrifugal compressor, comprising: a plurality of blades arranged around a hub (Fig. 1, 2), wherein on a trailing edge of the blade, a blade angle at a first position on a shroud side from a center position in a span direction of the blade is larger than a blade angle at a second position on a hub side from the center position (see paragraph [0009] disclosing that the inclination angle of the trailing edge in the blade is preferably zero or positive on the hub side and gradually increasing toward the shroud).

With regard to claim 13, Masutani discloses a centrifugal compressor, comprising: the impeller according to claim 1; and a housing accommodating the impeller (Fig. 1).
--------------------------------------------------------------------------------------------------------------------
Claims 1, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Swiatek et al. (US 2012/0301287), referred to hereafter as Swiatek.
With regard to claim 1, Swiatek discloses an impeller for a centrifugal compressor, comprising: a plurality of blades (12) arranged around a hub (14), wherein on a trailing edge of the blade, a blade angle at a first position on a shroud side from a center position in a span direction of the blade is larger than a blade angle at a second position on a hub side from the center position (Fig. 2).

With regard to claim 13, Swiatek discloses a centrifugal compressor, comprising: the impeller according to claim 1; and a housing accommodating the impeller ([0002], claim 16, housing is implicit in a compressor).

With regard to claim 14, Swiatek further discloses that the centrifugal compressor is a single-stage compressor including the impeller as a single impeller (Claim 16).
--------------------------------------------------------------------------------------------------------------------
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Goto et al. (US 6,595,746), referred to hereafter as Goto.
With regard to claim 1, Goto discloses an impeller for a centrifugal compressor, comprising: a plurality of blades arranged around a hub (Fig. 1), wherein on a trailing edge of the blade, a blade angle at a first position on a shroud side from a center position in a span direction of the blade is larger than a blade angle at a second position on a hub side from the center position (see Fig. 2 at value 1 on the horizontal x-axis).
--------------------------------------------------------------------------------------------------------------------
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Burgel et al. (DE 37 04 360), referred to hereafter as Burgel.
With regard to claim 1, Burgel discloses an impeller for a centrifugal compressor, comprising: a plurality of blades arranged around a hub (Fig. 1), wherein on a trailing edge of the blade, a blade angle at a first position on a shroud side from a center position in a span direction of the blade is larger than a blade angle at a second position on a hub side from the center position (Fig. 9 and 11. Note that the compressor is in the preamble and the blade of Burgel is capable of being used in a compressor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Renaud et al. (US 2008/0229742), referred to hereafter as Renaud in view of Masutani et al. (US 2017/0260998), referred to hereafter as Masutani.
With regard to claim 1:
Renaud discloses an impeller for a centrifugal compressor, comprising: a plurality of blades arranged around a hub (Fig. 4, 14).
Renaud is silent about the blade angle and does not appear to explicitly disclose that on a trailing edge of the blade, a blade angle at a first position on a shroud side from a center position in a span direction of the blade is larger than a blade angle at a second position on a hub side from the center position.
However, Masutani, which is in the same field of endeavor of impeller blades, teaches an impeller for a centrifugal compressor comprising a plurality of blades arranged around a hub (Fig. 1, 2), and further teaches that on a trailing edge of the blade, a blade angle at a first position on a shroud side from a center position in a span direction of the blade is larger than a blade angle at a second position on a hub side from the center position (see paragraph [0009] disclosing that the inclination angle of the trailing edge in the blade is preferably zero or positive on the hub side and gradually increasing toward the shroud). Masutani further teaches that consequently, the boundary layer is pressed against the shroud by the force of the pressure surface of the blade, thereby suppressing the development of the boundary layer ([0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, when looking for a blade angle 

With regard to claim 7, the combination of Renaud and Masutani further discloses that R2,hub and R2,shroud satisfy R2,hub < R2,shroud, where R2,hub represents a distance between a center axis of the impeller and the hub-side end on the trailing edge of the blade and R2,shroud represents a distance between the center axis and the shroud-side end on the trailing edge of the blade (Renaud, Fig. 4, 14).

With regard to claim 8, the combination of Renaud and Masutani further discloses that an angle formed, on a meridian plane of the impeller, between an axial direction of the impeller and a straight line connecting the shroud-side end and the hub-side end on the trailing edge of the blade is 60° or smaller (Renaud, Fig. 14, [0069]).

With regard to claim 13, the combination of Renaud and Masutani discloses a centrifugal compressor, comprising: the impeller according to claim 1; and a housing accommodating the impeller (Renaud, Fig. 1).

With regard to claim 14, the combination of Renaud and Masutani further discloses that the centrifugal compressor is a single-stage compressor including the impeller as a single impeller (Renaud, Fig. 1, the compressor compresses in one stage).

With regard to claim 15, the combination of Renaud and Masutani discloses a turbocharger, comprising: the centrifugal compressor according to claim 13; and a turbine configured to drive the centrifugal compressor (Renaud, Fig. 1).
--------------------------------------------------------------------------------------------------------------------
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Masutani et al. (US 2017/0260998), referred to hereafter as Masutani in view of Friberg et al. (US 4,006,997), referred to hereafter as Friberg.
With regard to claim 7: 
Masutani discloses the impeller of claim 1, as set forth above. 
Masutani does not appear to explicitly disclose that R2,hub and R2,shroud satisfy R2,hub<R2,shroud, where R2,hub represents a distance between a center axis of the impeller and the hub-side end on the trailing edge of the blade and R2,shroud represents a distance between the center axis and the shroud-side end on the trailing edge of the blade.
However, Friberg, which is in the same field of endeavor of impeller blades, teaches a plurality of blades arranged around a hub and further teaches that R2,hub and R2,shroud satisfy R2,hub<R2,shroud (Fig. 3). Friberg teaches that for reasons of simplicity in construction, it is often an advantage to impart an angle to the trailing edge as shown in FIG. 3, which results in substantially giving the 2,hub<R2,shroud.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the blade of Masutani such that R2,hub<R2,shroud, since this provides simplicity in construction and is considered an advantage, as both references and the claimed invention are directed to impeller blades. 

With regard to claim 8, the combination of Masutani and Friberg further discloses that an angle formed, on a meridian plane of the impeller, between an axial direction of the impeller and a straight line connecting the shroud-side end and the hub-side end on the trailing edge of the blade is 60° or smaller (Friberg, Fig. 3).
--------------------------------------------------------------------------------------------------------------------
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Swiatek et al. (US 2012/0301287), referred to hereafter as Swiatek in view of Renaud et al. (US 2008/0229742), referred to hereafter as Renaud.
With regard to claim 7: 
Swiatek discloses the impeller of claim 1, as set forth above. 
Swiatek does not appear to explicitly disclose disclose that R2,hub and R2,shroud satisfy R2,hub<R2,shroud, where R2,hub represents a distance between a center axis of the impeller and the hub-side end on the trailing edge of the blade and R2,shroud
However, Renaud, which is in the same field of endeavor of impeller blades, teaches an impeller for a centrifugal compressor comprising a plurality of blades arranged around a hub and further teaches that R2,hub and R2,shroud satisfy R2,hub<R2,shroud. Renaud further teaches that this provides for an effective level of pressure increase while not usually leading to significant dynamic instability ([0069]). This angle results in R2,hub<R2,shroud.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the impeller blade of Swiatek such that R2,hub<R2,shroud, in order to provide for an effective level of pressure increase while not leading to significant dynamic instability, as both references and the claimed invention are directed to impeller blades.  

With regard to claim 8, the combination of Swiatek and Renaud further discloses that an angle formed, on a meridian plane of the impeller, between an axial direction of the impeller and a straight line connecting the shroud-side end and the hub-side end on the trailing edge of the blade is 60° or smaller (Renaud, Fig. 14, [0069]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar impeller blades such as US9822793, US10670025, US20140369823, US2465625, and US5228832.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/Primary Examiner, Art Unit 3745